Title: Thomas Jefferson to Robert Fulton, 21 July 1813
From: Jefferson, Thomas
To: Fulton, Robert


          
            Dear Sir
            
              Monticello
              July 21. 13.
          Immediately on the reciept of your favor of July 8. I forwarded it to the President, and had no hesitation in expressing my own wish that it should be tried. in fact as we cannot meet the
			 British with an equality of Physical force, we must supply it by other devices,
			 in
			 which I know no body equal to yourself, and so likely to point out to us a mode of salvation. accordingly I hope this honor is reserved for you, and that either by subaqueous guns,
			 torpedoes, or
			 diving boats you will accomplish it by the aid of government.
			 the New York Evening post has given us a Quiz on this subject, hoping, I presume, to draw a flimsy veil of jest over his habitual lying lies, and wishing us to suppose all those were but jests. hopi I confess I have more hopes of the mode of destruction by the submarine boat, than any other. no law of nature opposes it, and in that case nothing is to be despaired of by human invention,
			 nor particularly by yours. Accept the just
			 tribute of an American citizen, & of a friend in the assurances of my great esteem & respect.
          Th:
            Jefferson
         